Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with applicant’s representative Mr. Nicholas K. Beaulieu (Reg. No. 59901) on March 10, 2021.

Amend the specification as indicated below:

[0072]	Manner 2: The edge feature parameter of the second pixel is determined based on edge feature parameters of a plurality of first 

[0073]	In this manner, the edge feature parameter of the current pixel is obtained based on edge feature parameters of a plurality of closest pixels. A specific obtaining process may include: determining a target direction based on the edge feature parameters of the plurality of first an edge direction common to the most first first pixels is [[are]] the target direction; and determining the target direction as an edge direction of the second pixel, and determining, as an edge strength of the second pixel, an average value or a first first 

Amend the claims as indicated below:
1. An image processing method, comprising: 
obtaining a plurality of first images each based on application of a different set of scaling operations to an original image;
obtaining a plurality of difference maps based on the first images and the 
obtaining an edge feature parameter of each first pixel in an intermediate image based on pixel values of pixels in the plurality of difference maps, wherein each edge feature parameter comprises an edge direction and an edge strength, wherein a resolution of the intermediate image is the same as a common resolution of the difference maps that is an integer multiple of resolution of the original image, and wherein the integer multiple is the same as a scaling multiple used when the plurality of difference maps are obtained;
obtaining, based on the edge feature parameter of each first pixel in the intermediate image, an edge feature parameter of each second pixel whose pixel value is unknown in a target image, wherein a resolution of the target image is any multiple of the resolution of the intermediate image; and
determining a pixel value of each second pixel based on the edge feature parameter of each second pixel to obtain the target image.

4. The image processing method of claim 1, wherein obtaining, based on the edge feature parameter of each first pixel in the intermediate image, the edge feature parameter of each second pixel whose pixel value is unknown in the target image comprises determining the edge feature parameter of the second pixel based on edge feature parameters of a plurality of first 

first 
	determining a target direction based on the edge feature parameters of the plurality of first an edge direction common to first first is [[are]] the target direction; 
	determining the target direction as an edge direction of the second pixel; and 
	determining, as an edge strength of the second pixel, an average value of edge strengths of the first common edge direction is direction. 

6. The image processing method of claim 4, wherein determining the edge feature parameter of the second pixel based on the edge feature parameters of the plurality of first 
	determining a target direction based on the edge feature parameters of the plurality of first an edge direction common to first first is [[are]] the target direction; 
	determining the target direction as an edge direction of the second pixel; and 
	determining, as an edge strength of the second pixel, a minimum value of edge strengths of the first common edge direction is direction. 

11. An image processing apparatus, comprising: 
	a non-transitory computer-readable memory having processor-executable instructions stored thereon; and
	a processor coupled to the non-transitory computer-readable memory and configured to execute the processor-executable instructions to configure the image processing apparatus to: 
	obtain a plurality of first images each based on application of a different set of scaling operations to an original image;
	obtain a plurality of difference maps based on the first images and the 
	obtain an edge feature parameter of each first pixel in an intermediate image based on pixel values of pixels in the plurality of difference maps, wherein each edge feature parameter comprises an edge direction and an edge strength, wherein a resolution of the intermediate image is the same as a common resolution of the difference maps that is an integer multiple of resolution of the original image, and wherein the integer multiple is the same as a scaling multiple used when the plurality of difference maps are obtained; 
	obtain, based on the edge feature parameter of each first pixel in the intermediate image, an edge feature parameter of each second pixel whose pixel value is unknown in a target image, wherein a resolution of the target image is any multiple of the resolution of the intermediate image; and
	determining a pixel value of each second pixel based on the edge feature parameter of each second pixel to obtain the target image.

14. The image processing apparatus of claim 11, wherein the processor is further configured to execute the processor-executable instructions to configure the image processing apparatus to determine the edge feature parameter of the second pixel based on edge feature parameters of a plurality of first first 

15. The image processing apparatus of claim 14, wherein the processor is further configured to execute the processor-executable instructions to configure the image processing apparatus to: 
	determine a target direction based on the edge feature parameters of the plurality of first an edge direction common to first first is [[are]] the target direction; 

	determine, as an edge strength of the second pixel, an average value of edge strengths of the first common edge direction is direction. 

16. The image processing apparatus of claim 14, wherein the processor is further configured to execute the processor-executable instructions to configure the image processing apparatus to: 
	determine a target direction based on the edge feature parameters of the plurality of first an edge direction common to first first is [[are]] the target direction; 
	determine the target direction as an edge direction of the second pixel; and 
	determine, as an edge strength of the second pixel, a minimum value of edge strengths of the first common edge direction is direction. 


Allowable Subject Matter

Claims 1-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1 and 11:
obtain an edge feature parameter of each first pixel in an intermediate image based on pixel values of pixels in the plurality of difference maps, wherein each edge feature parameter comprises an edge direction and an edge strength, wherein a resolution of the intermediate image is the same as a common resolution of the difference maps that is an integer multiple of resolution of the original image, and wherein the integer multiple is the same as a scaling multiple used when the plurality of difference maps are obtained; 
obtain, based on the edge feature parameter of each first pixel in the intermediate image, an edge feature parameter of each second pixel whose pixel value is unknown in a target image, wherein a resolution of the target image is any multiple of the resolution of the intermediate image; and
determining a pixel value of each second pixel based on the edge feature parameter of each second pixel to obtain the target image.

For example:
The admitted prior art (APA) disclosed in paragraph 4 of the instant application describes generating difference maps, and then “determining a most accurate interpolation method for each pixel in the target image based on magnitudes of pixel values of pixels in these difference maps, obtaining pixel values that are of the pixels and that are obtained based on the most accurate interpolation 
Zheng et al. (US 2014/0072232)—discloses use a high-res edge image obtained by scaling up edge image of the low-res original image and an intermediate image obtained from the original image to obtain a high-res target image from the low-res original.  [Fig. 2].  However, it does not disclose obtaining edge features for pixels in the intermediate image in the same manner required by claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US 2016/0253779)—[Figs. 4 and 5 (with 420 as a difference map as well as an intermediate image with edge information and 560 as the target]
Kobiki et al. (US 2013/0251288)—[Figs. 4 (14-generate difference image; 36-generates target image), 5]
Lee (US 6,285,798)—[Fig. 4; Col. , lines (“…The tone-scaled image I' is then subtracted from the input image I to produce a difference image D…extracts the edge and detail signals from the difference image D. The edge signals are modulated by…module 90…output D' from the filter bank 70 therefore contains edges and details in the difference image D, with the edge banding artifacts suppressed…D' is then added to the tone-scaled image I' to produce the output image, Iout”).  Note: D’ is considered the edge-assigned intermediate image and Iout the target image]
Abe (US 2005/0094900)—[Fig. 14 and paragraph 18 (“…when the image is enlarged or reduced…perform an interpolation operation based on the position and the direction of the edge…to improve the image quality of the enlarged/reduced image”)]
Iso et al. (US 2012/0230601)—[Paragraph 431 (“…calculates a pixel value of the correction object pixel which is the center pixel of the pixel block by performing a blending process by weighted addition of the interpolated-pixel values, which are the smoothing components of the plurality of directions, and the weights ”)]
Chien et al. (US 2013/0051702)—[Paragraph 8 (“… provide a direction-adaptive image upsampling system and method using double interpolation such that the 
Lai et al. (“Adaptive image scaling based on local edge directions,” International Conference on Intelligent and Advanced Systems, 15-17 June 2010)
Li et al. (“Image Magnification through Non-local Edge Directed Interpolation,” Fourth International Conference on Digital Home, 23-25 Nov. 2012)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 10, 2021